ORDER DENYING CONFIRMATION
THOMAS C. BRITTON, Bankruptcy Judge.
This chapter 13 plan has been presented by a married man. The plan covers charge account debts incurred by both the debtor and his wife. The plan is based upon the assumption that the wife’s earnings, which approximate those of the husband, will be committed to the plan. However, the wife has not joined in this petition nor is she in any way legally bound by the plan.
To be confirmed, a plan must have been proposed in good faith and this court must find that the debtor will be able to make all payments under the plan and to comply with the plan. 11 U.S.C. § 1325(a)(3) and (6). I cannot make either finding with respect to this plan under the circumstances present here.
At the confirmation hearing, this court was advised that this debtor elects not to consider the joinder of his wife in this plan. There is, therefore, no purpose in granting the debtor an opportunity to modify this plan and no such opportunity is requested here. The debtor has advised this court that he elects conversion of this case to chapter 7.
Accordingly, confirmation of the plan presented by the debtor is denied and this *157case is converted to chapter 7. Robert Roth is appointed interim trustee under § 701(c). Bond is waived.